PRECEDENTIAL
     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
              ______________

                    No. 20-1723
                  ______________

         UNITED STATES OF AMERICA

                          v.

           WALTER VANCE HARRIS,
                             Appellant
              ______________

   On Appeal from the United States District Court
      for the Western District of Pennsylvania
   (D.C. Criminal Action No. 2-10-cr-00080-001)
      District Judge: Honorable Alan N. Bloch
                  ______________

  Submitted Pursuant to Third Circuit LAR 34.1(a)
                  July 20, 2020

BEFORE: SHWARTZ, RESTREPO and GREENBERG,
              Circuit Judges.

                (Filed: July 20, 2020)
                  ______________
Lisa B. Freeland
Federal Public Defender
Renee Pietropaolo
Assistant Federal Public Defender
1001 Liberty Avenue
1500 Liberty Center
Pittsburgh, PA 15222
    Counsel for Appellant

Scott W. Brady
United States Attorney
Laura Schleich Irwin
Assistant United States Attorney
700 Grant Street, Suite 4000
Pittsburgh, PA 15219
    Counsel for Appellee

                      ______________

                         OPINION
                      ______________


PER CURIAM

       Walter Harris, a federal prisoner, appeals the District
Court’s order denying his motion for compassionate release for
failure to exhaust his administrative remedies. As the
Government concedes error, we will vacate the District Court’s
order and remand the matter for further proceedings.

      In February 2019, Harris filed a petition pursuant to 28
U.S.C. § 2241 in the District Court. The petition was




                              2
recharacterized as a motion for compassionate release. The
Government argued that Harris had failed to exhaust his
administrative remedies, and the District Court agreed. After
filing a motion for reconsideration which the District Court
denied, Harris filed a timely notice of appeal. We have
jurisdiction under 28 U.S.C. § 1291.

        The Government concedes that its argument regarding
exhaustion was in error. It asks that we reverse the District
Court’s judgment and remand the matter for further proceedings
on the merits of Harris’s motion. We agree that the District
Court erred. A prisoner may file a motion for compassionate
release with the sentencing court “after [he or she] has fully
exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on the defendant’s behalf
or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.” 18
U.S.C. § 3582(c)(1)(A) (emphasis added). The Government
argued, and the District Court agreed, that because the Warden
denied Harris’s request within thirty days, he was required to
completely exhaust the administrative remedy process.
However, the statute states that the defendant may file the
motion thirty days after the warden receives his request. See
United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (“But
before they [file a compassionate-release motion], defendants
must at least ask the Bureau of Prisons (BOP) to do so on their
behalf and give BOP thirty days to respond.”).

       Accordingly, based on the Government’s concession of
error, we will vacate the District Court’s order and remand the




                               3
matter for further proceedings1 on the merits of Harris’s
motion.2




1
  The Government asks that we instruct the District Court to
allow Harris time to obtain his medical records in order to file a
supplement addressing the merits of his motion. We trust that
the District Court will handle the matter on remand
appropriately and expeditiously without specific instructions
from us. Given the delay in this case caused by the
Government’s error, we urge the Government to do what it can
to expedite resolution of the matter without further delay.
2
  Harris asks that we grant him release. However, we have held
that we cannot decide a compassionate-release motion in the
first instance. Raia, 954 F.3d at 596.




                                4